***********
This matter was initially heard before a Deputy Commissioner on 25 January 2001. The Deputy Commissioner's Opinion and Award finding this case compensable was filed 15 February 2002. The defendant appealed this decision to the Full Commission. Defendant appealed the Full Commission decision to the North Carolina Court of Appeals. The North Carolina Court of Appeals affirmed the Full Commission's award in a decision filed 4 May 2002. Given the circumstances of this case, the plaintiff is AWARDED $4,000.00 pursuant to N.C. Gen. Stat. § 97-88 for the work done in defending this appeal before the Full Commission and the North Carolina Court of Appeals. This amount is reasonable given the amount of hours attorney for plaintiff worked during the appeal multiplied by a fair hourly fee given the plaintiff attorney's field of practice, expertise, and experience. The Full Commission considered a specific hourly accounting of the work done that was submitted pursuant to Hodges v.Equity Group, ___ N.C. App. ___ (filed 18 May 2004).
                                           S/_________________ CHRISTOPHER SCOTT COMMISSIONER
  S/_______________________ LAURA KRANIFELD MAVRETIC COMMISSIONER